The opinion of the court was delivered, May 1866, by
Strong, J.
The affidavits of defence set forth nothing that could avail the defendant at a trial, even were it admissible to show by parol evidence, that the parties had agreed to a conditional change of the promise contained in the note. They affirm that it was agreed, if the defendant should be unable to pay the amount of the note at its maturity, that he should have the time extended six months, and that this agreement for an extension was based upon the original contract for the purchase and sale of a colliery, that the payment of the purchase-money was to be made from the coal mined as therein stated, and that it was not intended to alter or accelerate the time of payment. By that contract (incorporated into the affidavit) the defendant was bound to pay for each ton of coal mined from the premises sold to him the sum of thirty cents monthly, until the purchase-money was fully paid. He also covenanted in it that the colliery should be diligently and constantly worked by him. It was not enough, therefore, that he did not obtain coal. Assuming that he might have entitled himself to a renewal of his note, it was essential to such a right that he should diligently and constantly work the colliery, and that notwithstanding such work, he should fail to take out a sufficient quantity of coal to pay the sum stipulated at the rate of thirty cents per ton.
He was not at liberty to suffer the mines to be idle, much less to cease mining and yet claim an extension of time for payment, because he had not taken out the coal which would have been mined had he performed his covenant. But the affidavits make *358no averment that the colliery was diligently and constantly worked. They affirm only that the defendant had not taken from the mines coal sufficient to pay the note before it matured, and that some time before its maturity, there was a great stagnation in the coal business, and a general stoppage of coal operations in the region where the mines are located, and that no coal had been shipped from the mines after that time. It is manifest that an inability to pay the note out of coal mined, arising from the defendant’s neglect to mine, was not a defence according to his own showing. The promissee was not to run the risk of business stagnation. The defendant had unconditionally agreed to work the colliery with diligence and constancy. From this agreement he was not released by the fact that he could not mine profitably or that he could not sell coal, or that he did not send it away from the mines. According to his own averments, it was not inability to make profit or to carry on business successfully, but inability to take out sufficient coal with diligent and constant work, that entitled him to delay or an extension of the time of payment; yet such an inability he has not averred. The affidavits, therefore, fail to exhibit any defence to the plaintiff’s claim.
It is also decisive against the defendant that he relies on a parol agreement made contemporaneously with the note, that it should not mature absolutely in six months according to its terms. Were he permitted to go to trial, it would not be competent for him to give parol evidence of such an agreement. It contradicts the written contract of the parties. No doubt in a suit between the original parties to a promissory note, parol evidence may be given to show what the consideration of the note was, or that the consideration had failed. Such evidence does not contradict or vary the instrument. But no case goes to the length of ruling that such evidence is admissible to change the promise itself, without proof or even allegation of fraud or mistake. The contrary has been repeatedly decided. In Hoare et al. v. Graham, 3 Camp. 56, it was ruled that in an action on a promissory note, or bill of exchange, the defendant cannot give in evidence a parol agreement entered into when it was drawn, that it should be renewed, and payment should not be demanded when it became due. The doctrine of this case was repeated in Moseley v. Hanford, 10 B. & C. 729 ; in Woodbridge v. Spinner, 3 B. & A. 233, and in Free v. Hawkins, 8 Taunton 92. Such also is the ruling of our own courts. Hill v. Gaw, 4 Barr 493, was a suit by the payee of a check against the drawer, in which it was held that evidence of a parol agreement made at the time of the execution of the check, that payment was not to be demanded at maturity, but that time was to be given at the election of the drawer, could not be received. The court said they could not perceive any difference in this respect between a *359check, a promissory note and a bill of .exchange. And this rule of exclusion is not peculiar to mercantile contracts : Fleming v. Gilbert, 3 Johns. 528; Keating v. Price, 1 Johns. Cases 22; see also Fulton v. Hood, 10 Casey 365. It was also ruled in Mason v. Graff, 11 Casey 448, that the acceptor of a bill of exchange is not to be permitted to vary the terms of his acceptance by parol evidence. The authorities against the position of the defendant are too numerous and direct to be disregarded, and the reasons upon which they are founded are controlling.
Judgment affirmed.